Banke, Presiding Judge.
In accordance with the decision rendered by the Georgia Supreme Court in these two cases, see Emanuel v. State, 260 Ga. 425 (396 SE2d 225) (1990), the prior opinion and judgment of this court affirming the appellants’ convictions, reported at 195 Ga. App. 302 (393 SE2d 74) (1990), is hereby vacated, the dissenting opinion reported at 195 Ga. App. 305 is made the opinion of this court, and the judgment of the trial court is hereby reversed.

Judgment reversed.


Sognier, C. J., McMurray, P. J., Birdsong, P. J., Carley, Pope, Beasley, Cooper and Andrews, JJ., concur.